LILJEBERG, J.
[, This is defendant-appellant, Thomas J. Tucker’s second appeal of'this credit card collection matter. On March 11, 2015, this Court vacated a default judgment entered against Mr. Tucker and remanded the matter for further proceedings. CACH, L.C.C. v. Thomas J. Tucker, 14-720 (La.App. 5 Cir. 3/11/15), 169 So.3d 580. This Court vacated the judgment in the first appeal because plaintiff-appellee, CACH, LLC (“CACH”), filed a brief with this Court indicating that it consented to the relief sought by Mr. Tucker and further agreed to have the matter remanded to the trial court.
On August 7, 2015, the trial court again confirmed a default judgment in favor of CACH and against Mr. Tucker. Mr. Tucker filed a notice of appeal, which the trial court granted on September 18, 2015. In his appellate brief, Mr. Tucker contends, inter alia, that he did not receive notice of the default judgment proceedings. On May 25, 2015, CACH, LLC filed a brief with this Court again consenting to the relief sought by Mr. Tucker on appeal and further agreeing to the remand the proceedings to allow Mr. Tucker “to appear in the trial court to present his. defense.”
Based on CACH’s consent, we vacate the August 7, 2015 Judgment and remand the matter for further proceedings. See U.R.C.A. Rule 2-16.2.

DEFAULT JUDGMENT VACATED AND REMANDED